United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 07-50071
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MANUEL RAFAEL CAMARENA

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:06-CR-1145


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Manuel Rafael Camarena
raises arguments challenging the constitutionality of 21 U.S.C. § 851 that he
concedes are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235
(1998).   United States v. Mata, 491 F.3d 237, 245 (5th Cir. 2007).           The
Government's motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.